DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on February 27, 2020.  As directed by the amendment: no claims have been amended, claims 1-22 have been canceled, and new claims 23-42 have been added.  Thus, claims 23-42 are presently pending in the application.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 1 contains the phrase “The present invention relates to” which is a phrase that can be implied.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 39 and 41 are objected to because of the following informalities:  
In claim 39, it is suggested that lines 2-3 be amended to read --forehead support comprises a forehead support stem and a forehead rest, the forehead rest comprising a guide bar…-- to clarify the language and avoid confusion.
In claim 41, it is suggested that lines 2-3 be amended to read --forehead support comprises a forehead support stem and a forehead rest, the forehead rest comprising a guide bar…-- to clarify the language and avoid confusion.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-38, 41, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 23, the term "can be" (line 5) is indefinite because it is not clear of the limitations following the phrase are required or are optional features.  It is suggested that the term be amended to read --is configured to be-- to overcome the rejection.  
In claim 33, line 2 recites “a forked forehead support stem”.  However, a forehead support stem has already been introduced in claim 23.  Thus, it is not clear if the limitation is further defining the forehead support stem as being forked or if the limitation is introducing an additional forked forehead support stem into the scope.  For purposes of examination, it has been interpreted as though the limitation is further defining the forehead support stem as being a forked forehead support stem.  
In claim 36, line 2, it is not clear if the limitation inside the parenthesis which reads “(the resilient element)” is required by the claim or is an optional limitation.  For purposes of examination, it has been interpreted as though the limitation is not required and the connection between the forehead rest and the guide bar need only be a resilient material.
In claim 41, the term "can be" (line 5) is indefinite because it is not clear of the limitations following the phrase are required or are optional features.  It is suggested that the term be amended to read --is configured to be-- to overcome the rejection.  
Claims 24-32, 34, 35, 37, 38, and 42 are rejected based solely on their dependency to rejected claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23, 25, 26, 28-32, 34-39, 41, and 42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sprinkle et al. (US 2004/0182398).
As to claim 23, Sprinkle discloses a forehead support (forehead support assembly 30, best shown in Figs. 12-15) for supporting a respiratory mask 20 (Figs. 1-3), wherein the forehead support 30 comprises a stem 120 (support bar 120, Fig. 12) and a forehead rest 140 (adjuster 140, Fig. 13, paragraph [0064]), the forehead rest 140 comprising a guide bar (arcuate portion 142, Fig. 13, Fig. 14, paragraph [0067]) which (ii) can be guided over a resilient element 130 (flexible arm 130, paragraph [0066]) which is integrally formed in the forehead support stem 120 (paragraph [0066]-[0068]).  
As to claim 25, Sprinkle discloses that the forehead support stem 120 is forked with a first stem portion 122 (one of the side walls 122, Fig. 12, Fig. 14, paragraph [0066]) and a second stem portion 122 (the other of the side walls 122, Fig. 12, Fig. 14, paragraph [0066]), the resilient element 130 being formed between the first stem portion 122 and the second stem portion 122 (see Fig. 12, Fig. 15).  
As to claim 26, Sprinkle discloses that the first stem portion 122 and/or the second stem portion 122 comprises at least one locking pin 134 (either of the two pawls 134 can be considered the locking pin, see Fig. 12, Fig. 14, and Fig. 15, paragraph [0066]).  
As to claim 28, Sprinkle discloses that the guide bar (arcuate portion 142 including side walls 146 and central wall 144, Fig. 13, paragraph [0067]) lies on the resilient element 130, the resilient element supporting and limiting the guide bar 142 (see Fig. 14, paragraph [0069]).  
As to claim 29, Sprinkle discloses that the first stem portion 122 and the second stem portion 122 each comprise at least one bearing face for supporting the resilient element 130 (the inner surfaces of walls 122 support flexible arm 130 at their base, see Fig. 12, Fig. 15, paragraphs [0065]-[0066]).  
As to claim 30, Sprinkle discloses that the first stem portion 122 and the second stem portion 122 are configured and formed as an operating element (the side walls 122 are part of the adjustment mechanism/operating element 120, 140 that allows adjustment of the forehead support relative to the mask, see paragraph [0075]).  
As to claim 31, Sprinkle discloses that the resilient element 130 comprises at least one limiting projection (button 134) which is adapted to limit a guiding of the guide bar 140 (the button 134 projecting through slot 148 limits the movement of the adjuster 140 relative to the support bar 120, see Figs. 12-14).  
As to claim 32, Sprinkle that the guide bar 140 comprises recesses (between teeth 150, see Fig. 14, paragraph [0069]).  
As to claim 34, Sprinkle discloses that the forehead rest is movably connected to the guide bar 142 (forehead rest/adjuster 140 has a forehead strap portion 190 (Fig. 16-18) that is moveable relative to arcuate portion 142 via hook 170 and pin 188 (see Fig. 17, paragraph [0081])).  
As to claim 35, Sprinkle discloses that the forehead rest is flexibly adjustable, a tilting movement of the forehead rest relative to the longitudinal axis of the guide bar being adjustable in an angle between 1 and 30° (forehead strap portion 190 is adjustable relative to the guide bar/arcuate portion 142 via resilient hook 170 and pin 188, see Fig. 17, paragraph [0081]; further, it is apparent from the structure of the hook and pin 170, 188 that it is capable of being adjusted to an angle within the claimed range, since the user can choose the angle based on their facial anatomy).  
As to claim 36, Sprinkle discloses that a connection between the forehead rest and the guide bar is formed of a resilient material (forehead strap portion 190 (Fig. 16-18) is considered part of the forehead rest and is connected to the guide bar/arcuate portion 142 via a resilient hook 170, see Fig. 17, paragraph [0081]).  
As to claim 37, Sprinkle discloses that a connection between the forehead rest and the guide bar comprises a pivot joint (forehead strap portion 190 (Fig. 16-18) is considered part of the forehead rest and is connected to the guide bar/arcuate portion 142 via a pivot joint about pin 188, see Fig. 17, paragraph [0081]).  
As to claim 38, Sprinkle discloses that the resilient element 130 comprises a groove (see annotated Fig. 15 below) which is adapted to guide the resilient element 130 in the guide bar 142 (see annotated Fig. 15 below).  

    PNG
    media_image1.png
    298
    324
    media_image1.png
    Greyscale

As to claim 39, Sprinkle discloses a forehead support (forehead support assembly 30, best shown in Figs. 12-15) for supporting a respiratory mask 20 (Figs. 1-3), wherein the forehead support 30 comprises a forehead support stem 120 (support bar 120, Fig. 12) and a forehead rest 140 (adjuster 140, Fig. 13, paragraph [0064]) which comprises a guide bar (arcuate portion 142, Fig. 13, Fig. 14, paragraph [0067]), the forehead support stem 120 being forked with a first stem portion 122 (one of the side walls 122, Fig. 12, Fig. 14, paragraph [0066]) and a second stem portion 122 (the other of the side walls 122, Fig. 12, Fig. 14, paragraph [0066]).  
As to claim 41, Sprinkle discloses a forehead support (forehead support assembly 30, best shown in Figs. 12-15) for supporting a respiratory mask 20 (Figs. 1-3), wherein the forehead support 30 comprises a forehead support stem 120 (support bar 120, Fig. 12) and a forehead rest 140 (adjuster 140, Fig. 13, paragraph [0064]) which comprises a guide bar (arcuate portion 142, Fig. 13, Fig. 14, paragraph [0067]) which (ii) can be guided over a resilient element 130 (flexible arm 130, paragraph [0066]) which is formed in the forehead support stem 120 (paragraph [0066]-[0068]), the 
As to claim 42, Sprinkle discloses a respiratory mask 10 wherein the respiratory mask 10 comprises the forehead support of claim 23 (see Figs. 1-3 and Fig. 12, paragraph [0031]).   
Claims 23, 24, 32, 33, 39, and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raje et al. (US 6,823,869).
As to claim 23, Raje discloses a forehead support 250 (Fig. F10-F12) for supporting a respiratory mask (Fig. F12), wherein the forehead support 250 comprises a stem (formed by spring tabs 252 extending from shell 40, see Fig. F10) and a forehead rest (head mount 260), the forehead rest 260 comprising a guide bar (bracket 266) which (ii) can be guided over a resilient element (spring tab 252) which is integrally formed in the forehead support stem 252, 40 (see Fig. F10-F12, col. 20, ln. 10-14; col. 20, ln. 66 – col. 21, ln. 10).  
As to claim 24, Raje discloses that the resilient element 252 is in the form of a spring (“spring” tab 252, see col. 20, ln. 10-14).  
As to claim 32, Raje that the guide bar 266 (Fig. F10) comprises recesses (between teeth 270, see Fig. F10).  
As to claim 33, Raje discloses that locking pins (locking gears 254, Fig. F10) comprised in a first stem portion 252 and a second stem portion 252 of a forked forehead support stem are adapted to engage into the recesses 270 of the guide bar 266, to delimit the guide bar 266 laterally and to center the guide bar 266 on the resilient element 252 (see Fig. F10-F12, col. 20, ln. 25-34).  
As to claim 39, Raje discloses a forehead support 250 (Fig. F10-F12) for supporting a respiratory mask (Fig. F12), wherein the forehead support 250 comprises a forehead support stem (formed by spring tabs 252 extending from shell 40, see Fig. F10) and a forehead rest (head mount 260), which comprises a guide bar (bracket 266), the forehead support stem being forked with a first stem portion (one of the spring tabs 252, see Fig. F10) and a second stem portion 252 (the other of the spring tabs 252, see Fig. F10-F12, col. 20, ln. 10-14; col. 20, ln. 66 – col. 21, ln. 10).  
As to claim 40, Raje discloses that the forehead support stem 252 is adapted to receive a resilient element (the limitation only requires that the structure of the forehead support stem be capable of receiving a resilient element.  Since the stem (formed by spring tabs 252 extending from the mask shell 40) are capable of receiving a tube 100 there between (see Fig. F10, col. 20, ln. 11-14), it is likewise capable of receiving a tube having resilient properties/material.  Therefore, the limitation is met by the structure disclosed by Raje.
Claims 23, 25, and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chu et al. (US 2004/0182398).
As to claim 23, Chu discloses a forehead support 12 (Fig. 1, paragraph [0039]) for supporting a respiratory mask 14, wherein the forehead support 12 comprises a stem 20 (frame connector 20, see Fig. 2-1, paragraph [0041]) and a forehead rest 60 (forehead cushion support 60, see Fig. 5-1, paragraph [0041]), the forehead rest 60 comprising a guide bar (internally threaded tube 62, see Fig. 5-1 to 5-3, paragraph [0041]) which (i) is connected to the forehead support stem 20 and comprises a resilient element (two resilient arms 70, see Fig. 5-1, paragraph [0046]).  
As to claim 25, Chu discloses that the forehead support stem 20 is forked with a first stem portion and a second stem portion (see annotated Fig. 3-2 below), the resilient element 70 being formed between the first stem portion and the second stem portion (when assembled the resilient arms 70 of the tube 62 will be formed between the two stem portions, see Fig. 1-4).  

    PNG
    media_image2.png
    577
    548
    media_image2.png
    Greyscale

As to claim 27, Chu discloses that the first stem portion and/or the second stem portion comprises at least one guide projection (see annotated Fig. 3-2 below), at least one locking pin 22 being formed on the at least one guide projection (see annotated Fig. 3-2 below).  

    PNG
    media_image3.png
    553
    548
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ho et al. (US 2005/0072428), Frater et al. (US 8,353,294), Hitchcock et al. (US 2008/0135050), Davidowski et al. (US 2006/0144399), Eifler et al. (US 2008/0168991), and Kwok et al. (US 6,532,961) each disclose a respiratory mask with an adjustable forehead support.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785